DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites a broader range for the base concentration than claimed in claim 16, from which claim 31 depends.  As such, claim 31 broadens the scope of the claim from which it depends rather than further limiting the claim scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Pat. 4,794,155).
Considering Claims 28 and 29:  Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  The polymer has the formula 
    PNG
    media_image4.png
    21
    150
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    32
    123
    media_image5.png
    Greyscale
(2:25-53).  Woo et al. teaches the polymers as having a weight average molecular weight of 4,000 to 30,000 (4:55-68).
	Woo et al. is silent towards the amount of halogen in the reaction mixture.  However, Woo et al. teaches that a problem with the prior art is the presence of halide compounds in the final product (1:33-44), and teaches a process that does not include the intentional introduction of halide In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.).  See MPEP § 2144.04.
Considering Claim 30:  Woo et al. teaches a film of the product (Example 5), which would be capable of being used in an electronic device.

Allowable Subject Matter
Claims 16-27 and 32-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed process using the claimed narrow range of base concentration recited in claim 16.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See MPEP § 2144.05.  
The closest prior art of record is Woo et al. (US Pat. 4,794,155).  Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  Woo et al. teaches the required components as being the one or two monomers, the catalyst, and an optional solvent (1:50-2:3; 4:21-37).
As the applicant persuasively argues (pg. 11-13) there overlap between the newly claimed range and the range of Woo et al. is only 2 percent of the range of Woo et al., making the instant case analogous to the species-genus circumstances.  There is no suggestion in the art to select the specific portion of the range of Woo et al. currently claimed, and as such the process is non-obvious over Woo et al.  

Response to Arguments
Applicant's arguments filed May 31, 2021 have been fully considered but they are not persuasive, because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the difference in preparation process between Woo et al. and the instant invention) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the applicant argues in the remarks, the process of Woo et al. is different from the claimed process.  As such, showing the criticality of the claimed base concentration in achieving the claimed process is not germane to the process of Woo et al.  As Woo et al. explicitly teaches the claimed molecular weight, the burden is on the applicant to rebut the presumption that the claimed molecular weight can be achieved by the process of Woo et al., which teaches the use of higher mole concentrations and different catalysts than the instant process.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767